DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11, and 13-19 are pending. Claims 2 and 12 have been canceled.
The foreign priority document JP2017-049041 filed on March 14, 2017 has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent 7,846,584) in view of Hashimoto (US 2015/0255781) and in further view of Okamoto (US 2006/0088762).
With regard to claims 1, 11, and 19, Choi et al. teach a lithium ion battery (abstract).
Choi et al.  teach an electrode roll to be inserted into a can, the roll comprising a cathode (1), a separator (2) and an anode (3)(fig.1, column 4, lines 39-44). The electrode roll is inserted into a can, and electrolyte solution is added to the can to form the battery (Example 10 in columns 5-6).
The cathode comprises a layer of active material including 2.5wt% of a conductive agent and 2.5wt% of polyvinylidene fluoride (PVDF) as binder (Example 10 in columns 5-6).
Polyvinylidene fluoride (PVDF) meets the limitations of claims 1 and 11 for a fluorine-based binder, and the amount of PVDF is within the ranges in claims 1 and 11.
The amount of conductive agent is within the ranges in claims 1 and 11.
Choi et al. further teach that the cathode active material may be a lithium-containing transition metal compound, such as LiNiXCoYMn1-X-YO2, wherein 0<X≤0.5 and 0<Y≤0.5 (column 3, lines 14-19).
LiNiXCoYMn1-X-YO2, wherein 0<X≤0.5 and 0<Y≤0.5 is a lithium composite oxide having a layered rock salt type structure of formula (C) in par.0023 and par.0026 of the specification of the instant application, wherein f=1, M3 is Co, j=0, and k=0.
Choi et al. do not specifically the melting point of PVDF.
Hashimoto teaches a lithium-type storage battery comprising an electrode body including a positive electrode, a separator, and a negative electrode. The positive electrode has a positive electrode active material layer (abstract, par.0054), which includes a positive electrode active material, an electric conductive filler, and a binder (par.0057). The binder may be PVDF (polyvinylidene fluoride) with a melting point of 150oC (par.0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PVDF (polyvinylidene fluoride) with a melting point of 150oC as binder for the cathode active material layer in the Example 10 of Choi et al, as this binder is clearly taught by Hashimoto for this purpose.
PVDF (polyvinylidene fluoride) with a melting point of 150oC meets the limitations of claims 1 and 11.
	Choi et al. and Hashimoto fail to teach the intermediate layer in claims 1 and 11.
Okamoto teaches a non-aqueous electrolyte battery wherein a separator and the electrodes are bonded with an adhesive layer, wherein the adhesive layer comprises a fluorine-based polymer, such as a polyvinylidene fluoride-based polymer and an inorganic solid filler (abstract). The battery has improved safety and discharge performance (par.0008-0009).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the adhesive layers of Okamoto between the separator and the electrodes of Choi modified by Hashimoto, in order to improve the safety and discharge performance of the battery.
Okamoto further shows an adhesive layer comprising a polyvinylidene fluoride-hexafluoropropylene copolymer mixed with Al2O3 particles (Example 8 in fig.2, par.0034). The battery of Example 8 has improved cycle life characteristics and safety (par.0047).
An adhesive layer comprising polyvinylidene fluoride-hexafluoropropylene copolymer mixed with Al2O3 particles is equivalent to the intermediate layer in claims 1, 11, and 19.
The lithium ion battery of Choi modified by Hashimoto and Okamoto is equivalent to the battery in claims 1, 11, and 19 of the instant application.
With regard to claims 3 and 4, Choi et al. teach that the battery includes a non-aqueous liquid electrolyte (Example 10 in columns 5-6).
 The electrolyte needs to be in contact with the anode and the cathode in order for the battery to function. Therefore, the a polyvinylidene fluoride-hexafluoropropylene copolymer in the adhesive layer holds the non-aqueous liquid electrolyte in contact with the cathode and the anode of Choi modified by Hashimoto and Okamoto.
A non-aqueous liquid electrolyte retained/impregnated in PVDF-HP copolymer forms a gel electrolyte, as evidenced in par.par.0032 of Oh et al. (US 2005/0274000).
	With regard to claim 5, PVDF (polyvinylidene fluoride) meets the claim limitations.
	With regard to claims 6-8, Okamoto shows an adhesive layer comprising a polyvinylidene fluoride-hexafluoropropylene copolymer mixed with Al2O3 particles (Example 8 in fig.2, par.0034). 
With regard to claim 9, fig. 2 of Choi et al. shows a wound electrode body.
Choi et al. further teach that the battery may have a pouch shape (column 4, lines 29-30). A wound electrode body stored in a pouch has a flat shape.
With regard to claim 10, Hashimoto teaches that the outer casing of a battery may be a film (par.0101).

Claims 1, 3, 5, 9-11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent 7,846,584) in view of Hashimoto (US 2015/0255781) and in further view of Roh et al. (EP 2 448 055).
With regard to claims 1, 11, and 19, Choi et al. teach a lithium ion battery (abstract).
Choi et al.  teach an electrode roll to be inserted into a can, the roll comprising a cathode (1), a separator (2) and an anode (3)(fig.1, column 4, lines 39-44). The electrode roll is inserted into a can, and electrolyte solution is added to the can to form the battery (Example 10 in columns 5-6).
The cathode comprises a layer of active material including 2.5wt% of a conductive agent and 2.5wt% of polyvinylidene fluoride (PVDF) as binder (Example 10 in columns 5-6).
Polyvinylidene fluoride (PVDF) meets the limitations of claims 1 and 11 for a fluorine-based binder, and the amount of PVDF is within the ranges in claims 1 and 11.
The amount of conductive agent is within the ranges in claims 1 and 11.
Choi et al. further teach that the cathode active material may be a lithium-containing transition metal compound, such as LiNiXCoYMn1-X-YO2, wherein 0<X≤0.5 and 0<Y≤0.5 (column 3, lines 14-19).
LiNiXCoYMn1-X-YO2, wherein 0<X≤0.5 and 0<Y≤0.5 is a lithium composite oxide having a layered rock salt type structure of formula (C) in par.0023 and par.0026 of the specification of the instant application, wherein f=1, M3 is Co, j=0, and k=0.
Choi et al. do not specifically the melting point of PVDF.
Hashimoto teaches a lithium-type storage battery comprising an electrode body including a positive electrode, a separator, and a negative electrode. The positive electrode has a positive electrode active material layer (abstract, par.0054), which includes a positive electrode active material, an electric conductive filler, and a binder (par.0057). The binder may be PVDF (polyvinylidene fluoride) with a melting point of 150oC (par.0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PVDF (polyvinylidene fluoride) with a melting point of 150oC as binder for the cathode active material layer in the Example 10 of Choi et al, as this binder is clearly taught by Hashimoto for this purpose.
PVDF (polyvinylidene fluoride) with a melting point of 150oC meets the limitations of claims 1 and 11.
	Choi et al. and Hashimoto fail to teach the intermediate layer in claims 1 and 11.
Roh et al. teach a rechargeable lithium battery comprising a positive electrode, a negative electrode, and a separator between the positive and the negative electrode. A positive electrode protective layer is formed on the surface of the positive electrode (abstract). The positive electrode protective layer prevents or reduces the rapid decrease of battery capacity and cycle-life by suppressing or reducing the elution of the transition element ion of a positive active material into an electrolyte at high temperature (par.0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply a positive electrode protective layer onto the positive electrode/cathode of Choi modified by Hashimoto, in order to prevent or reduce the rapid decrease of battery capacity and cycle-life.
Roh et al. teach a positive electrode protective layer comprising poly(vinylidene fluoride-hexafluoropropylene)(PVDF-HFP) The positive electrode protective layer is disposed on the positive electrode active material layer and faces the separator (Example 1, par.0059-0061).
This positive electrode protective layer is equivalent to the “intermediate layer provided between the positive electrode and the separator, and include a fluoresin including a vinylidene fluoride-hexafluoropropylene copolymer” in claims 1, 11, and 19.
The lithium ion battery of Choi modified by Hashimoto and Roh is equivalent to the battery in claims 1, 11, and 19 of the instant application.
With regard to claim 3, Choi et al. teach that the battery includes a non-aqueous liquid electrolyte (Example 10 in columns 5-6).
 The electrolyte needs to be in contact with the anode and the cathode in order for the battery to function. Therefore, the a polyvinylidene fluoride-hexafluoropropylene copolymer in the adhesive layer holds the non-aqueous liquid electrolyte in contact with the cathode and the anode of Choi modified by Hashimoto and Roh.
	With regard to claim 5, PVDF (polyvinylidene fluoride) meets the claim limitations.
With regard to claim 9, fig. 2 of Choi et al. shows a wound electrode body.
Choi et al. further teach that the battery may have a pouch shape (column 4, lines 29-30). A wound electrode body stored in a pouch has a flat shape.
With regard to claim 10, Hashimoto teaches that the outer casing of a battery may be a film (par.0101).
With regard to claim 13, Choi et al. teach a cathode comprises a layer of active material including 2.5wt% of a conductive agent and 2.5wt% of polyvinylidene fluoride (PVDF) as binder (Example 10 in columns 5-6).
Polyvinylidene fluoride (PVDF) meets the limitations for a fluorine-based binder, 		The amounts of PVDF and conductive agent are within the claimed ranges.
Choi et al. further teach that the cathode active material may be a lithium-containing transition metal compound, such as LiNiXCoYMn1-X-YO2, wherein 0<X≤0.5 and 0<Y≤0.5 (column 3, lines 14-19).
LiNiXCoYMn1-X-YO2, wherein 0<X≤0.5 and 0<Y≤0.5 is a lithium composite oxide having a layered rock salt type structure of formula (C) in par.0023 and par.0026 of the specification of the instant application, wherein f=1, M3 is Co, j=0, and k=0.
Choi et al. do not specifically the melting point of PVDF.
Hashimoto teaches a lithium-type storage battery comprising an electrode body including a positive electrode, a separator, and a negative electrode. The positive electrode has a positive electrode active material layer (abstract, par.0054), which includes a positive electrode active material, an electric conductive filler, and a binder (par.0057). The binder may be PVDF (polyvinylidene fluoride) with a melting point of 150oC (par.0063).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PVDF (polyvinylidene fluoride) with a melting point of 150oC as binder for the cathode active material layer in the Example 10 of Choi et al, as this binder is clearly taught by Hashimoto for this purpose.
	Choi et al. and Hashimoto fail to teach the surface layer in claim 13.
Roh et al. teach a rechargeable lithium battery comprising a positive electrode, a negative electrode, and a separator between the positive and the negative electrode. A positive electrode protective layer is formed on the surface of the positive electrode (abstract). The positive electrode protective layer prevents or reduces the rapid decrease of battery capacity and cycle-life by suppressing or reducing the elution of the transition element ion of a positive active material into an electrolyte at high temperature (par.0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply a positive electrode protective layer onto the positive electrode/cathode of Choi modified by Hashimoto, in order to prevent or reduce the rapid decrease of battery capacity and cycle-life.
Roh et al. teach a positive electrode protective layer comprising poly(vinylidene fluoride-hexafluoropropylene)(PVDF-HFP) (Example 1, par.0059-0061).
This positive electrode protective layer is equivalent to the “surface layer provided on a surface of the positive active material layer, and includes a fluororesin including a vinylidene fluoride-hexafluoropropylene copolymer”.
The cathode of Choi modified by Hashimoto and Roh is equivalent to the positive electrode in claim 13.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent 7,846,584) in view of Hashimoto (US 2015/0255781) and in further view of Okamoto (US 2006/0088762) as applied to claim 1 and in further view of Phillips et al. (US 2005/0253553).
With regard to claim 14, Choi modified by Hashimoto and Okamoto teach the battery of claim 1 (see paragraph 5 above). 
Choi et al. teach a battery with improved storage characteristics at high temperature (column 1, lines 5-10).
Choi et al., Hashimoto, and Okamoto fail to teach the battery pack in claim 14.
Phillips et al. teach that a battery pack is formed from a plurality of batteries and a controller controlling the charging and discharging the battery pack, and provide safety and control functions (par.0030).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the battery of Choi modified by Hashimoto and Okamoto in the battery pack of Phillips, in order to take advantage of the battery properties.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent 7,846,584) in view of Hashimoto (US 2015/0255781) and in further view of Okamoto (US 2006/0088762) as applied to claim 1 and in further view of Yanagihara (WO 2016/017077, with citations from the English equivalent US 2017/0207444).
With regard to claim 15, Choi modified by Hashimoto and Okamoto teach the battery of claim 1 (see paragraph 5 above). 
Choi et al. teach a battery with improved storage characteristics at high temperature (column 1, lines 5-10).
Choi et al., Hashimoto, and Okamoto fail to teach the electronic device in claim 15.
Yanagihara et al. teach an electronic device including a battery, wherein the electronic device receives power supply from the battery (par.0038).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the battery of Choi modified by Hashimoto and Okamoto in the electronic device, in order to take advantage of the battery properties.
With regard to claim 16, Choi modified by Hashimoto and Okamoto teach the battery of claim 1 (see paragraph 6 above). 
Choi et al. teach a battery with improved storage characteristics at high temperature (column 1, lines 5-10).
Choi et al., Hashimoto, and Okamoto fail to teach the electric motor vehicle in claim 16.
Yanagihara et al. teach an electric vehicle including a battery, a conversion device configured to convert the power supplied from the battery into driving power, and a control device configured to perform information processing regarding vehicle control based on information regarding the battery (par.0039).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the battery of Choi modified by Hashimoto and Okamoto in the electric vehicle, in order to take advantage of the battery properties.
With regard to claim 17, Choi modified by Hashimoto and Okamoto teach the battery of claim 1 (see paragraph 6 above). 
Choi et al. teach a battery with improved storage characteristics at high temperature (column 1, lines 5-10).
Choi et al., Hashimoto, and Okamoto fail to teach the power storage device in claim 17.
Yanagihara et al. teach a power storage device including a battery, wherein the power storage device supplies power to an electronic device connected to the battery (par.0040).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the battery of Choi modified by Hashimoto and Okamoto in the power storage device, in order to take advantage of the battery properties.
With regard to claim 18, Choi modified by Hashimoto and Okamoto teach the battery of claim 1 (see paragraph 6 above). 
Choi et al. teach a battery with improved storage characteristics at high temperature (column 1, lines 5-10).
Choi et al., Hashimoto, and Okamoto fail to teach the power system in claim 18.
Yanagihara et al. teach a power system which may receive power from a battery (par.0041).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the battery of Choi modified by Hashimoto and Okamoto in the power system, in order to take advantage of the battery properties.

Response to Arguments
Applicant's arguments filed on April 19, 2022 have been fully considered but they are not persuasive. 
The examiner would like to note that the rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Patent 7,846,584) in view of Hashimoto (US 2015/0255781) and in further view of Nakamizo et al. (US 2001/0004504) is withdrawn following the applicant’s amendment to the claim.
On page 7 of the Remarks the applicant argues that the prior art of record does not teach the claimed intermediate layer comprising a vinylidene fluoride-hexafluoropropylene copolymer.
The examiner would like to note that Okamoto (US 2006/0088762) teach an adhesive layer comprising P(VDF/HP) and Al2O3 (Example 8 in fig.2 and par.0034). The battery of Example 8 has satisfactory cycle life characteristics and safety (par.0047).
The adhesive layer bonds the separator to the electrodes (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to use an adhesive layer comprising P(VDF/HP) and Al2O3 between the separator and the electrodes of Choi modified by Hashimoto, in order to improve the safety and discharge performance of the battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh et al. (US 2005/0274000) teach that a PVDF membrane may be formed on an electrode, then the membrane absorbs electrolyte and it is subjected to heat treatment to form a gel electrolyte layer (fig.1). The gel polymer electrolyte is safer than a liquid based electrolyte (par.0004 and par.0008).
Oh et al. further teach a membrane comprising PVDF-HFP (poly(vinylidene fluoride-co-hexafluoropropylene)) and fumed silica onto the surface of a cathode (par.0032).
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722